 In the Matter Of UNITED STATES Gypsum COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT 50Case No. 19-,R-1639.-Decided January 22, 1946Mr. Vernon,-E. Coffman,of Heath, Mont., for the Company.Mr. W. A. Boyle,of Billings, Mont., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by United Mine Workers of America,District 50, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofUnited States Gypsum Company,' Heath, Montana, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Erwin A. Peterson, Trial Exam-iner.The hearing was held at Lewistown, Montana, on November 27,1945.The Company and the Union appeared and participated. Allparties were afforded opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.2The Trial Examiner's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.:Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited States Gypsum Company, an Illinois corporation with itsprincipal place of business at Chicago, Illinois, is engaged in the1The parties stipulated that all formal papers herein be amended to show the nameof the Company as indicated in the caption and body of the decision.2United Cement,Lime and Gypsum Workers International Union, Local 156, AFL,was served with Notice of Hearing,but did not enter appearance at the hearing65 N. L. R. B., No 97.575679100-46-vol 65-38 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture of wall board, wall plaster, and agricultural gypsum atits plant in Heath, Montana, which is the only plant involved in thisproceeding.During 1945, the Company purchased raw material foritsHeath, Montana, plant valued in excess of $20,000, all of which wasshipped to it from points outside the State of Montana.During thesame period the Company produced goods valued in excess of $100,000,of which in excess of 90 percent was shipped to points outside the Stateof Montana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, is a labororganiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees until the Union iscertified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance em-ployees at the Company's Heath, Montana, plant, excluding allclerical, supervisory, and confidential personnel.The Company con-tends that the night mine foreman, the packing foreman, the boardloading foreman, the assistant board loading. foreman, board shiftforemen, the assistant master mechanic, the plant electrician, all ofwhom the Union would include, should be excluded from the unitbecause they are supervisory employees.Also, the Company wouldexclude testers and inspectors, contending that their interests andworking conditions are different from those of the production andmaintenance employees, whereas the Union would include theseemployees in the unit.The Field Examiner reported that the Union submitted 93 authorization cards, andthat there are approximately 108 employees in the alleged appropriate unit. UNITED STATES GYPSUM COMPANY577Nightmine foreman, packing foreman 14 board loading foreman,assistant board loading foreman, and board shift foremen, the assist-ant master mechanic, and plant electricianThese employees supervise the work of from 1 to 15 persons.Theytrain and instruct new employees and may make recommendationsto the superintendent concerning the workers under their supervision.In addition, their rate of pay is higher than that of their subordinates.As indicated above, there are about 108 employees in the unit sought.Yet, were we to include the 7 disputed categories, this would indicatethat only 3 employees, the superintendent, the works manager, andthe master mechanic are supervisory.Considering the size of theunit, and the other circumstances of the case, we are of the opinionthat the 7 disputed categories are vested with sufficient indicia ofsupervisory authority to warrant their exclusion.We shall excludethem.Inspectors :Inspectors evaluate the quality of the productsmanufactured.They have authority to reject substandard materials.However, they do not possess the authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action.They perform their workin close proximity to that of the production workers.They alsospend a portion of their time doing similar work to that performedby the production employees.They, too, are hourly paid.We con-clude that the inspectors have interests, duties, and working condi-tions which closely ally them with the hourly rated production andmaintenance workers.Accordingly, we shall include the inspectorsin the unit.5Testers :The testers perform physical and chemical tests on allof the Company's products.They work in the laboratory which isseparate and removed from where the production and maintenanceemployees work, and are under separate supervision.There is nointerchange of employees between the laboratory and the productionand maintenance departments.Moreover, it appears that theseemployees' functions are of a technical nature.We shall exclude themfrom the unit.We find that all production and maintenance employees at theCompany's Heath, Montana, plant, including inspectors, but exclud-ing testers, clerical and office employees, confidential personnel, mine4This position was temporarily vacant at the time of the hearing.The Company'smanager testified, however,as to the duties of this job,and stated that this position wouldbe filled in the near future.5 SeeMatter of Westinghouse Electric and ManufacturingCompany,50 N. L. R B. 427,Matter of Snead and company,55 N. L R B 1206; andMatter of Brad Foote GearWorks, Inc.,60 N. L. R. B. 97.- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendent,mill superintendent, board superintendent,mastermechanic, night mine foreman, packing foreman, board loading fore-man, assistantboard loading foreman, board shiftforemen, assistantmaster mechanic, plant electrician, and all other supervisory employ-ees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes it the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company urges that its employees presently in the armed forcesshould be permitted to vote by mail.The record indicates that atthe time of the hearing there were 65 employees on military leave.Asnoted in footnote3, supra,there are about 108 employees in the unitherein found appropriate.We are of the opinion that the facts inthis case do not differ substantially from those inMatter of SouthWest Pennsylvania Pipe Lines."Accordingly, we shall grant theCompany's request, subject to the provisions hereinafter mentioned.We will direct that the question concerning representation be re-solved by an election by secret ballot among employees in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction. In this case,the Regional Director shall mail ballots to employees within the appro-priate unit on military leave,providedone or more of the partieshereto, within seven (7) days from the issuance of the Direction ofElection, files with the Regional Director a list containing the names,most recent addresses, and work classifications of such employees.The Regional Director shall open and count the ballots cast by mailby employees on military leave,providedthat such ballots must be re-turned to and received at the Regional Office within thirty (30) daysfrom the date they are mailed to the employees by theRegionalDirector.7DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LabdrRelations Board by Section 9 (c) of the National Labor Relationse 64 N L R. B. 1384.A free interchange bet seen the interested parties of information on the addresses andwork categories of the employees to be voted by mail will be necessary in order to avoidchallenges and post-election objectionsAccordingly,the Board will make available to allinterested parties any information of this nature furnished it by any other party. In theevent that the parties should send the absentee voters any information or literaturebearing directly or indirectly on the pending election,copies of all such documents shouldbe simultaheously filed with the Regional Office for inspection by or transmittal to theother parties.However,acceptance or transmittal of such literature by the Board's officeis not to be construed as conferring immunity on the filing party in the event that objec-tions are later interposed concerning its content.The usual principles will apply. UNITED STATES GYPSUM COMPANY579Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesGypsumCompany, Heath, Montana, an election by secret ballotshall be conducted as early as possible, but not later than forty-five(45) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Nineteenth Region,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off,and including employees in the armedforces of the United States, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,to determine whether or not theydesire to be represented by United Mine Workers of America,District50, for the purposes of collective bargaining.